PER CURIAM.
This is an appeal by the defendant Jet-borne International, Inc. from a temporary partial injunction which requires the defendant to reinstate the plaintiff Alan N. Cohan to the payroll as the chief operating officer of the defendant. The defendant had previously suspended the plaintiff from the corporate payroll and barred him from the corporate premises. The plaintiff brought suit below for (1) breach of an employment contract, seeking damages; (2) contractual, statutory, and corporate indemnification, seeking costs and attorney's fees for maintaining this action; and (3) declaratory and injunctive relief, seeking reinstatement to the position of chief operating officer. We reverse the non-final order under review based on the settled principle of law that “ordinary contracts for employment or personal service [as here] ... are not enforceable by injunction or specific performance ... [and that] [t]he appropriate remedy in such cases is an action for damages for breach of contract.” Seaescape, Ltd. v. Maximum Marketing Exposure, Inc., 568 So.2d 952, 954 (Fla.3d DCA 1990); see also Shearson Lehman Hutton, Inc. v. Meyer, 561 So.2d 1331 (Fla. 5th DCA 1990); Mosely v. De Moya, 497 So.2d 696, 697-98 (Fla.3d DCA 1986); Mike Smith Pontiac GMC, Inc. v. Smith, 486 So.2d 89, 90 (Fla. 5th DCA 1986); Restatement (Second) of Contracts § 367(1) (1981); 11 S. Williston, A Treatise on the Law of Contracts § 1423 (3d ed. 1968); 5A A. Corbin, Corbin on Contracts §§ 1204-09 (1964).
Reversed.